Citation Nr: 0633271	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-28 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a spine 
disability, now rated as 40 percent disabling. 

2.  Entitlement to an increased rating for right Horner's 
syndrome, now rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970, from July 1971 to June 1975, and from July 1977 to 
October 1987. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted a 10 
percent rating for a spine disability and denied an increased 
rating for right Horner's syndrome, then rated as 10 percent 
disabling.  

In October 2005, the RO granted a 20 percent rating for the 
spine disability, effective September 2003; and in January 
2006, the RO granted a 40 percent rating, effective January 
2006.  In March 2005, the RO granted a 30 percent rating for 
right Horner's syndrome, effective January 2001. 


FINDINGS OF FACT

1.  The veteran's service-connected spine disability is 
manifested by a limitation of motion of 20 degrees flexion, 
10 degrees extension, and 20 degrees bilateral rotation and 
lateral flexion with pain on motion.  There is moderate 
chronic pain and daily severe flare-ups with only limited 
relief using prescription medication.  There are no muscle 
spasms, neurological disorders, bowel or bladder dysfunction, 
or incapacitating episodes requiring physician treatment or 
ordered bed rest.  He has difficulty walking distances, but 
he uses no back support device and can perform activities of 
daily living. 

2.  The veteran's right eyelid wholly obscures the pupil for 
part of the day and is at least 50 percent obscured the 
remainder of the day.  Best corrected distance vision in the 
unaffected left eye is 20/20. 




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a spine 
disability have not been met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 
5295 (2002); DC 5293 (2003); DC 5235, 5242, 5243 (2006).

2.  The criteria for an increased rating for right Horner's 
syndrome have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.75, DC 6019, 6071 to 6074, 6078, 6079 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003; rating 
decisions in May 2001, March 2005, October 2005, and January 
2006; and a statement of the case in July 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2006 supplemental statement of 
the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an aircrew member and aircraft 
maintenance technician.  He contends that his thoraco-
lumbosacral spine and Horner's syndrome disabilities are more 
severe, and he seeks higher ratings.  The Board notes that 
the veteran was granted total disability based on individual 
unemployability effective January 2001.

Spine Disability

The veteran's claim for service connection for a spine 
disability was received by the RO in January 2001. 

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court of Veteran's 
Appeals (Court) held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas.  
Accordingly, that rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 
Fed. Reg. 25,179 (May 4, 2004). 

In short, amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33,422 (May 23, 2000).

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1, 4.3, 4.7; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  Codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.   
See Johnson v. Brown, 9 Vet. App.
7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59; see DeLuca, supra.

Prior to September 26, 2003, a 20 percent rating was 
warranted if there were muscle spasms on extreme forward 
bending or loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating was warranted for 
lumbosacral strain that was severe, with listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  There was no higher schedular rating.  38 
C.F.R. § 4.71a, DC 5295 (2001).

Under those pre-September 2003 regulations, ratings were also 
available for limitation of lumbar spine motion: 20 percent 
if moderate; and 40 percent if severe. There was no higher 
schedular rating.  38 C.F.R. § 4.71a, DC 5292 (2001).  

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating if moderate with recurring 
attacks, and 40 percent for severe symptoms, with recurring 
attacks and with intermittent relief.  A 60 percent rating 
was warranted if the condition was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (2001).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain) and 5243 
(intervertebral disc syndrome).  The code for intervertebral 
disc syndrome (DC 5243) permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2006).   
Here, there were no incapacitating episodes that required 
treatment or ordered bed rest by a physician; therefore, 
these criteria are not applicable. 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease are as follows: a 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or contour; or 
vertebra body fracture with a loss of 50 percent or more of 
the height.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 
170 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal contour such as 
scoliosis.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
This rating formula applies to lumbosacral strain and 
degenerative arthritis of the spine.  It may be applied to 
intervertebral disc syndrome.  When evaluating diseases and 
injuries of the spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel, or 
bladder impairment, should be evaluated separately, under an 
appropriate code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, DC  5237, 5242, 5243 
(2006).

In June 2004, a VA contract neurologist conducted an 
evaluation of several disabilities including the spine.  She 
noted that the veteran was able to walk better on toes than 
heels but displayed no other focal motor weakness.  Knee and 
ankle jerk was present although at a trace level for the left 
knee and ankles.  She made no neurological findings involving 
the lumbar spine. 

In January 2006, a VA examiner noted the veteran's reports of 
moderate daily back pain that occasionally radiated down his 
legs.  Prescription medication provided only limited relief.  
He reported daily severe flare-ups lasting several hours.  
However, there were no episodes requiring prescribed bed rest 
in the last 12 months.  The veteran experienced no bowel or 
bladder dysfunction, did not use a brace or walker, and could 
perform the activities of daily living, although he had 
difficulty walking a distance.  The examiner measured 
limitation of motion as 20 degrees flexion, 10 degrees 
extension, and 20 degrees bilateral rotation and lateral 
flexion with pain on motion.  The combined range of motion 
was 110 degrees.  He noted that tendon reflexes were equal 
bilaterally and posture was normal without the aid of a cane.  
He noted tenderness to palpation but no muscle spasms.  The 
diagnosis was degenerative arthritis of the spine.  
The Board concludes that an increased rating greater than 40 
percent is not warranted under either old or new regulations.  
A higher rating under 38 C.F.R.
§ 4.71a, DC 5293 (2001) is not warranted because symptoms are 
not pronounced, and there is no evidence that the veteran was 
diagnosed with sciatic neuropathy, muscle spasms, or other 
neurological findings.  The ankle jerk reflexes were present, 
although the trace was left.  Thus, the ankle jerk reflexes 
were not absent.  Higher ratings under 38 C.F.R. § 4.71a DCs 
5292 and 5295 are not available.  A higher rating under the 
new 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, is not warranted because the 
veteran does not have unfavorable ankylosis of the entire 
thoracolumbar spine.

The weight of the credible evidence demonstrates that the 
veteran's current thoracic-lumbosacral spine disability does 
not warrant an increased rating greater than 40 percent.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Right Horner's Syndrome

The veteran's Horner's syndrome is manifested by ptosis of 
the right eye.  When the pupil is wholly obscured, unilateral 
ptosis is rated as equivalent to vision of 5/200.  When the 
pupil is one-half or more obscured, it is rated as equivalent 
to 20/100.   38 C.F.R. § 4.84a, DC 6019.  The applicable 
diagnostic code and rating for central visual acuity 
incorporates the visual acuity of the unaffected eye. 
38 C.F.R. § 4.84a, DCs 6071 to 6074, 6078, 6079.  The best 
distance vision obtainable after best correction by glasses 
will be the basis for the rating.  38 C.F.R. § 4.75. 

In a January 2004 RO hearing, the veteran stated that his 
right eyelid is swollen fully shut in the early morning.  
After several hours, his eyelid covers at least 
50 percent of his pupil.  He stated that as the day 
progresses, his right eye vision becomes increasingly 
blurred. 

In July 2004, a VA examiner noted the veteran's right eye 
aperture was 3 mm compared to 7 millimeters (mm) in his left 
eye.  The examiner noted that the condition had worsened 
since a 5 mm aperture was measured in the right eye three 
years earlier.  Best corrected distant vision in his left eye 
was 20/20. 

In January 2006, a VA examiner noted the veteran's right eye 
aperture was 
4 mm compared to 7 mm in his left eye.  Best corrected 
distant vision in the left eye was 20/20.

The Board concludes that the veteran's service-connected 
Horner' syndrome manifested by ptosis of the right eye 
warrants a rating based on a wholly obscured pupil.  His 
description of daily symptoms is credible and is considered 
in conjunction with the record of eye examinations.  Since 
his pupil is wholly obscured at least part of the day, and at 
least 50 percent obscured at other times, his condition falls 
between the schedular criteria.  The higher rating will be 
applied since the veteran also experiences blurring of right 
eye vision.  Since vision in his left eye is better than 
20/40, DC 6074 applies and a 30 percent rating is assigned.  
A higher rating is not warranted because his left eye vision 
is not poorer than 20/40. 

The weight of the credible evidence demonstrates that the 
veteran's current Horner's syndrome with ptosis of the right 
eye does not warrant an increased rating greater than 30 
percent.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased rating for a spine disability is denied. 

An increased rating for right Horner's syndrome is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


